PER CURIAM. Appellant, through his attorney, Tell Hulett, has filed a motion to file a belated brief. The record in this case was lodged on April 29, 1996, making the appellant’s brief due forty days thereafter. See Ark. R. Sup. Ct. 4-4(a). Counsel states that he never received any correspondence from our clerk’s office regarding a briefing schedule. On September 12, 1996, the Clerk of the Court sent a letter to attorney Hulett inquiring about the status of the case. The letter was returned on October 2, 1996, with the notation that it had been sent to the wrong address. Counsel says he learned for the first time on October 7, 1996, that the deadline for filing the appellant’s brief was June 8, 1996. This motion was filed eight days later.  Since it appears that certain correspondence from the court to attorney Hulett may have gone to an old address, we will grant the motion. However, the rules clearly state that an appellant’s brief is due forty days after filing the record. Counsel made no inquiries concerning the case for over five months after the record was filed. For that reason, a copy of this opinion will be forwarded to the Committee on Professional Conduct.